Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 5-14 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chang et al. (USP# 10,409,118 B1, hereinafter Chang).
	With regards to claim 1, Chang teaches a display panel, comprising:
a plurality of pixel units arranged in a row direction and a column direction, wherein
the display panel comprises a display region (see Fig. 4, plurality of pixel units arranged in row and column shown, a display region shown),
an edge of the display region comprises a fold line formed by connecting a line segment
extending in the row direction and a line segment extending in the column direction (see Fig. 4, edge of display region connecting a row line and a column line),
a parallelogram region formed in the display region taking two adjacent line segments as
adjacent sides comprises a plurality of rows and at least one column of the pixel units, or at
least one row and a plurality of columns of the pixel units (see annotated Fig. 4, parallelogram established with plurality of rows and at least one column), and
a direction from an intersection point of the two adjacent line segments to an end point

direction from the intersection point of the adjacent two line segments to an end point of the
other one of the two adjacent line segments other than the intersection point is a second
direction (see annotated Fig. 4, first direction from top left to top right, second direction from top left to bottom left); 
in the parallelogram region, aperture ratios of the pixel units arranged in at least
one selected from the group consisting of the first direction and the second direction increase
gradually (see annotated Fig. 4, aperture ratios of pixel units increase in first direction (i.e. left to right)).


    PNG
    media_image1.png
    463
    869
    media_image1.png
    Greyscale


	With regards to claim 2, Chang teaches the display panel according to claim 1, wherein the row direction and the column direction are perpendicular to each other, and the parallelogram region is a rectangular region (see annotated Fig. 4, row and column direction are perpendicular, highlighted parallelogram is rectangular).

	With regards to claim 5, Chang teaches the display panel according to claim 1, wherein an overlapping portion of an edge of the parallelogram region and the edge of the display region comprises one first line segment extending in the row direction and two second line segments extending in the column direction; in the parallelogram region, two end points of the first line segment are respectively connected with the two second line segments, and in a direction from any end point of the first line segment to a midpoint of the first line segment, the aperture ratios of the pixel units increase gradually (see annotated Fig. 4, two “2nd line segments with endpoints making “1st” line segment, one end point of “1st” to a midpoint direction with increasing aperture ratio).

	With regards to claim 6, Chang teaches the display panel according to claim 1, wherein each of the pixel units in the parallelogram region comprises a light-shading structure, and light-shading areas of light-shading structures of the pixel units arranged in at least one selected from the group consisting of the first direction and the second direction decrease gradually, so that the aperture ratios increase gradually (see annotated Fig. 4, light-shading structures utilized, see col. 1, lines 32-44, aperture ratios increase mean decreasing are of light-shading structures).



	With regards to claim 8, Chang is specifically silent teaching the display panel according to claim 6, wherein the light-shading structure comprises at least one sub light-shading structure extending in the column direction, and the sub light-shading structure has a same shape and a same size as a sub light-shading layer extending in the column direction included in thePage 5 of 7Application Serial No. not yet assignedPATENTPreliminary AmendmentDocket: CU-74134 light-shading layer.
	Chang, however, does teach that the strength of the pixels are tailored in order to adjust antialiasing properties of the display region (see col. 5, lines 3-29).
	Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to potentially arrive at the claimed configuration of having sub light-shading structures to have a same shape and size extending in the column direction of the display panel in order to arrive at a specific antialiasing pattern that is desired/required for a specific application.

	With regards to claim 9, Chang teaches the display panel according to claim 8, wherein the light-shading structure comprises a plurality of sub light-shading structures each of which extends in the column direction, and in the row direction, the plurality of sub light-shading structures are arranged continuously or spaced apart from each other (see annotated Fig. 4, sub light-shading structures in row and column direction, the sub light-shading structures are continuous/spaced apart in a row-direction).

	With regards to claim 10, Chang teaches the display panel according to claim 6, wherein the light-shading structure comprises at least one first sub light-shading structure extending in the row 

	With regards to claim 11, Chang teaches the display panel according to claim 10, wherein the light-shading structure comprises a plurality of first sub light-shading structures, and in the column direction, the plurality of first sub light-shading structures are arranged continuously or spaced apart from each other (see annotated Fig. 4, first sub light-shading structures arranged continuous/spaced apart in column direction).

	With regards to claim 12, Chang teaches the display panel according to claim 10, wherein the light-shading structure comprises a plurality of second sub light-shading structures, and in the row direction, the plurality of second sub light-shading structures are arranged continuously or spaced apart from each other (see annotated Fig. 4, second sub light-shading structures arranged continuous/spaced apart in row direction).

	With regards to claim 13, Chang teaches the display panel according to claim 1, wherein a shape of the display region comprises a non-rectangular shape (see annotated Fig. 4, shape of display region is not rectangular).

	With regards to claim 14, Chang teaches a display device, comprising the display panel according to claim 1 (see claim 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang as applied to claim 1 above, and further in view of Yamada et al. (Pub No. US 2019/0206957 A1, hereinafter Yamada).

	In the same field of endeavor, Yamada teaches how pixels can comprise of subpixels (i.e. RGB) from which each subpixel can be tailored to adjust the aperture ratios using halftone masks (see ¶290, ¶296, ¶299).
	Therefore, I would have been obvious to a person having ordinary skill in the art at the time of filing to recognize that a pixel comprises subpixels and that masks could be utilized to produce the configuration of having an increasing aperture ratio either in first or second direction as taught by Chang.

	With regards to claim 4, Chang is silent teaching the display panel according to claim 1, wherein each of the pixel units comprises a plurality sub-pixels of multiple colors arranged in the row direction, and in the parallelogram region, each sub-pixel in each of the pixel units has a same aperture ratio.
	In the same field of endeavor, Yamada teaches hos subpixels of a pixel are arranged in which opaque material is applied to tailor the aperture ratios (see ¶290, ¶296, ¶299).
	Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to recognize that pixels can comprise of subpixels, and that the subpixels can also be shielded with halftone masks to control aperture ratios and can be incorporated into the teachings of Chang in which the  
	Chang also does teach that the strength of the pixels are tailored in order to adjust antialiasing properties of the display region (see col. 5, lines 3-29).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE LEE whose telephone number is (571)270-1224. The examiner can normally be reached Monday - Friday 9:30AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





JML